Landon, J.
The plaintiff sought to recover for money loaned to the defendant at various times. The referee found that the plaintiff had loaned the defendant less than he alleged, and that the defendant had paid him more than he admitted, and enough to satisfy in full all plaintiff’s demands against him, and that the parties had fully settled and adjusted their respective accounts. These findings are made upon conflicting testimony. No error of law is alleged, and we are asked to reverse upon the facts. We have carefully read all the testimony, and find that the referee’s conclusions of fact are supported by sufficient testimony to sustain them. If the testimony on the part of the defendant is worthy of credit, and the referee assumes that it is, the clear weight of all the testimony is in his favor. No case is made that would justify a reversal. Judgment affirmed, with costs.
Learned, P. J., and Ingalls, J„ concur.